DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 15, please change “the set of vibrators” to “a set of vibrators”.  In line 16, please change “a chassis;” to “the chassis; and”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In line 6, please add “and” after the semicolon. In line 9, please delete the word “surface”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In line 11, please add “and” after the semicolon. In line 9, please delete the word “surface”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitations "the first down-click threshold" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  In the rejection below the Examiner will interpret the “first down-click threshold” to be the “down-click threshold” of claim 11 and will interpret “a second down-click threshold” as “a first down-click threshold”.
In Claim 19, the Examiner will interpret “the first down-click threshold” as “the down-click threshold” of claim 12 and will interpret “a second down-click threshold” as “a first down-click threshold” and will interpret “a third down-click threshold magnitude” as “the second down-click magnitude”.
Claim 20 recites the limitation "the first down-click threshold" in line 9.  There is insufficient antecedent basis for this limitation in the claim. In the rejection below the Examiner will interpret the “first down-click threshold” to be the “down-click threshold” of claim 11 and will interpret “a second down-click threshold” as “a first down-click threshold”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,936,112. This is a statutory double patenting rejection.
Claims of the pending application
Claims of U.S. Patent No. 10,936,112
1
1
2
2
3
3
4
4
5
5
6
6

7
8
8
9
9
10
10
11
11
12
12
13
14
14
15
15
16
16
17
17
18
18
19
19
13
20
20



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (USPGPUB 2015/0002416—hereinafter “Koike”).
Claim 11, Koike teaches a method for interfacing a computer system and a user (See Figs. 1, 2, 5 and 8) comprising: 
a touch sensor surface (Fig. 1 at 12-2) coupled to a chassis (Fig. 2, chassis of mobile terminal);
at a first time, determining a first input at a first location on the touch sensor surface (Pg. 2, ¶ 25); 
tracking a first force magnitude of the first input over a first period of time succeeding the first time (Pg. 3, ¶ 38-39); 
in response to the first force magnitude of the first input exceeding a down-click threshold magnitude at a second time succeeding the first time (Pg. 2, ¶ 25 and Pg. 3, ¶ 400 and Figs. 5 and 8 at S21-S22): 
outputting a first command, assigned to a first region containing the first location on the touch sensor surface, at approximately the second time (Fig. 2, note character(s) in section 12C output on display 12B and Pg. 2, ¶ 25); and 
executing a first down-click cycle by driving the set of vibrators to oscillate the touch sensor surface within a chassis (Figs. 5 and 8 at S22-S23); 
in response to the first force magnitude of the first input falling below an up-click threshold magnitude less than the down-click threshold magnitude at a third time succeeding the second time (Figs. 5 and 8 at S24-S25  and Pg. 3, ¶ 43-44 and 46 ): 
detecting retraction of the first input from the touch sensor surface (Fig. 5 at S24-S26 and Fig. 8 at S24-S31 and Pg. 3, ¶ 43-44 and 46); and 
executing a first up-click cycle by driving the set of vibrators to oscillate the touch sensor surface within the chassis (Figs. 5 and 8 at S27). 
(Fig. 1 at 12-2) and fails to teach that the touch panel comprises an array of sense electrodes and drive electrode pairs under a touch surface; and interpreting a first change in electrical value between a first sense electrode and drive electrode pair, in the array of sense electrode and drive electrode pairs.  Examiner takes Official Notice that resistive touch sensors are a well-known type of touch sensor in the art and that interpreting changes in electrical value between opposing electrodes is also well known in resistive touch sensors.  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to replace the generic touch sensor taught by Koike, with a resistive touch sensor, in order to provide a cheap and durable touch sensor.
As to Claim 12, Koike teaches at a fourth time, interpreting a second change in electrical value between a second sense electrode and drive electrode pair, as application of a second input at a second location on the touch sensor surface over the second sense electrode and drive electrode pair; tracking a second force magnitude of the second input based on changes in electrical value between the second sense electrode and drive electrode pair over a second period of time succeeding the fourth time; in response to the second force magnitude exceeding a second down-click threshold magnitude greater than the first down-click threshold magnitude: outputting a second command, associated with the second down-click threshold magnitude, at approximately the fourth time; and executing a second down-click cycle over a second duration exceeding the first duration (Fig. 2 at 12C and Fig. 5 at S21-S27 and Pg. 2, ¶25 and Pg. 3, ¶ 37-46; the claim is being interpreted as pressing a second different key (subsequent the key press in claim 11) in region 12C of Fig. 2 and following the flow chart in Fig. 5). 
As to Claim 13, Koike teaches scanning the array of sense electrode and drive electrode pairs for changes in resistance between sense electrode and drive electrode pairs (inherent to resistive touch sensors); and wherein interpreting the first change in electrical value between the first sense electrode and drive electrode pair as application of the first input comprises interpreting a first change in resistance between the first sense electrode and drive electrode pair as application of the first input (inherent to resistive touch sensors). 
As to Claim 14, Koike teaches driving the set of vibrators at a first oscillation frequency (Fig. 5 at S23). Koike fails to teach driving the set of vibrators at a second oscillation frequency lesser than the first oscillation frequency when executing the first up-click cycle.  It is recognized that there are a finite number of ways to execute different oscillation frequencies: 1) First oscillation frequency higher than the second oscillation frequency; 2) First oscillation frequency the same as the second oscillation frequency; and 3) First oscillation frequency lower than the second oscillation frequency.  Thus at the time of the effective filing date of the application, it would have been obvious to person of ordinary skill in the art to try any one of the above noted options in the method taught by Koike, since a person of ordinary skill in the art has good reason to pursue the known options with reasonable expectations of success. Lastly, any of the options listed above would have yielded the predictable results of providing haptic feedback to the user.
Claim 15, Koike teaches executing the first down-click cycle by driving the set of vibrators comprises executing the first down-click cycle by driving a first vibrator (Pg. 2, ¶ 27).  Koike, teaches that the vibrator may be an electromagnet, a motor, a piezoelectric element, or the like. Koike, however, fails to teach that the first vibrator specifically comprises a linear actuator configured to oscillate a mass along a vector parallel to the touch sensor surface and parallel to an edge of the touch sensor. Examiner takes Official Notice that linear actuators configured to oscillate a mass along a vector parallel to a touch sensor surface and parallel to an edge of the touch sensor are well known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a linear actuator, in the method taught by Koike, in order to provide tactual feedback to the user.
As to Claim 16, Koike fails to teach an audio driver to output a first click sound and a second click sound.  Examiner takes Official notice that audio drivers that output click sounds are well known in the art.  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate an audio driver, in the method taught by Koike, in order to provide audio feedback to the user. Claim 16 is similar to claim 14 and thus the same reasoning (i.e. a finite number of ways to execute different oscillation and audio frequencies) applies.
As to Claim 18, Koike teaches that outputting the first command, assigned to the first region containing the first location on the touch sensor surface comprises outputting a keystroke command, the first region on the touch sensor surface comprising a keyboard surface (Fig. 2, note keys in keyboard surface 12C).
As to Claim 20, Koike teaches: that detecting application of the first input and the first force magnitude at the first time comprises detecting application of the first input and the first force magnitude based on a first change in resistance between the first sense electrode and drive electrode pair below the touch sensor surface at the first time (inherent to resistive touch sensors); wherein actuating the set of vibrators during the first down-click cycle comprises, in response to the first force magnitude exceeding the down-click threshold comprising a first down-click threshold and falling below a second down-click threshold magnitude greater than the first down-click threshold magnitude (Fig. 5 at S21-S27): executing the first down-click cycle over a first duration (Pg. 3, ¶ 40); and labeling the first input as a first input type (Fig. 2, character input ABC in region 12C); further comprising: at a third time, detecting application of a second input onto the touch sensor surface and a second force magnitude of the second input based on a second change in resistance between a second sense electrode and drive electrode pair below the touch sensor surface (Fig. 2, second input on DEF in region 12C); and in response to the second force magnitude exceeding the second down-click threshold magnitude (Fig. 5 at S21-S27): executing a second down-click cycle over a second duration (Pg. 3, ¶ 44 and 46); and labeling the second input as of a second input type distinct from the first input type (Fig. 2, character input DEF in region 12C).
Koike fails to teach that the duration of the second down-click cycle exceed the first duration. However, it is recognized that there are a finite number of ways to execute the durations of two different click cycles: 1) First click cycle longer than the second click cycle; 2) First click cycle the same as the second click cycle; and 3) First click cycle shorter than the second click cycle.  Thus at the time of the effective filing date of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al. 	USPGPUB 2010/0141606















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 













1. A method for interfacing a computer system and a user comprising: scanning an array of sense electrode and drive electrode pairs, arranged under a touch sensor surface and coupled to a chassis, for changes in electrical values; interpreting a first change in electrical value between a first sense electrode and drive electrode pair, in the array of sense electrode and drive electrode pairs, as application of a first input of a first force magnitude at a first location on the touch sensor surface over the first sense electrode and drive electrode pair; in response to the first force magnitude of the first input exceeding a first threshold magnitude at a first time: outputting a first command, associated with the first threshold magnitude, at approximately the first time; and executing a first click cycle by driving a set of vibrators to oscillate the touch sensor surface within the chassis; interpreting a second change in electrical value between a